Exhibit 10.49

ARBITRON INC. 2008 EQUITY COMPENSATION PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT evidences the grant by Arbitron Inc. (the “Company”) on
            , 201     (the “Date of Grant”) to
                                     (the “Optionee”) of an option to purchase
shares of the Company’s common stock.

A. The Company has adopted the Arbitron Inc. 2008 Equity Compensation Plan (as
may be amended or supplemented, the “Plan”) authorizing the Board of Directors
of the Company, or a committee as provided for in the Plan (the Board or such a
committee to be referred to as the “Committee”), to grant stock options to
employees of the Company and its Subsidiaries (as defined in the Plan).

B. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

Accordingly, the parties agree as follows:

1. Grant of Option.

The Company has granted to the Optionee the right, privilege and option (the
“Option”) to purchase [Shares] shares (the “Option Shares”) of the Company’s
common stock, $0.50 par value (the “Common Stock”), according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan.
The Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

2. Option Exercise Price.

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $        .

3. Duration of Option and Time of Exercise.

3.1 Initial Period of Exercisability. Except as provided in Sections 3.2 and 3.3
hereof, the Option shall become exercisable with respect to one-third of the
Option Shares on each of the first, second and third anniversaries of the Date
of Grant, assuming the Optionee’s continued employment. The foregoing rights to
exercise the Option will be cumulative with respect to the Option Shares
becoming exercisable on each such date, but in no event will the Option be
exercisable after and, subject to the following sentences, the Option will
become void and expire as to all unexercised Option Shares at, 5:00 p.m.
(Eastern Standard Time) on the tenth anniversary of the Date of Grant (the “Time
of Option Termination”). Except as otherwise provided by the Administrator or as
otherwise directed by the Optionee in writing to the Company, if the Option is
(a) outstanding on the business day on which falls the Time of Option
Termination [or, if such date is not a business day, on the last business day
prior to such date] (such date, the “Automatic Exercise Date”) and, (b) has an
exercise price per Option Share that is less than the Fair Market Value of a
share of Common Stock as of the Automatic Exercise Date, the Option shall
automatically and without further action by the Optionee or the Company be
exercised



--------------------------------------------------------------------------------

on the Automatic Exercise Date. In the event of automatic exercise, payment of
the exercise price of the Option shall be made by the Company retaining shares
with a Fair Market Value on the Automatic Exercise Date equal to the exercise
price, and the Company shall similarly retain shares with a Fair Market Value on
the Automatic Exercise Date equal to the amount of the minimum tax withholding
obligation associated with such exercise in accordance with Section 10(e) of the
Plan. For the avoidance of doubt, if the Option has an exercise price per share
that is equal to or greater than the Fair Market Value per Option Share of
Common Stock on the Automatic Exercise Date shall not be automatically exercised
pursuant to this Section 3.1.

3.2 Termination of Employment.

(a) Termination Due to Death or Disability. In the event the Optionee’s
employment with the Company and all Subsidiaries is terminated by reason of
death or Disability, the Option will become immediately exercisable in full and
remain exercisable until the Time of Option Termination.

(b) Termination by Optionee as Retirement. In the event the Optionee’s
employment with the Company and all Subsidiaries ends through the Optionee’s
Retirement, the Option will continue to vest as though the Optionee remained
employed and will remain exercisable as of and after such vesting until the Time
of Option Termination.

(c) Termination by the Company without Cause or through Voluntary Resignation
other than on Retirement. In the event that the Optionee’s employment with the
Company and all Subsidiaries ends by the Optionee’s termination without Cause or
through his or her resignation other than on a Retirement, any unvested portions
of the Option will expire on employment termination and the vested portions of
the Option will remain exercisable as of and after such vesting until the
earlier of the 90th day following such resignation or the Time of Option
Termination.

(d) Termination by the Company for Cause. In the event that the Optionee’s
employment with the Company and all Subsidiaries is terminated by the Company
for Cause, any vested or unvested portions of the Option will immediately expire
and be forfeited.

(e) 280G; Release Requirement. Any acceleration, vesting, or extension under
this Section 3.2 is subject, as applicable, to the 280G provisions in Exhibit I
hereto and to compliance with any requirement that otherwise applies to the
Optionee to provide a release of claims.

3.3 Change in Control.

(a) Impact of Change in Control.

(i) If a Change in Control Event of the Company occurs, the Committee, in its
sole discretion and without the consent of the Optionee, may determine that the
Optionee will receive, with respect to some or all of the Option Shares, as of
the effective date of any such Change in Control Event of the Company, cash in
an amount equal to the excess of the Fair Market Value (as defined in the Plan)
of such Option Shares as determined by taking into account such Change in
Control Event of the Company over the option exercise price per share of the
Option.

 

2



--------------------------------------------------------------------------------

(ii) If a Change in Control Event occurs and the Option is not assumed or
replaced, it shall immediately become fully exercisable. If the Option is
assumed or replaced, exercisability fully accelerates if, within 24 months
following the closing of the Change in Control Event, the Optionee’s employment
is terminated without Cause or, if his or her employment or other individual
agreement provides for resignation for “Good Reason,” upon a resignation for
Good Reason during the same period.

(b) Authority to Modify Change in Control Provisions. Prior to a Change in
Control Event, the Optionee will have no rights under this Section 3.3, and the
Committee will have the authority, in its sole discretion, to rescind, modify,
or amend this Section 3.3 without the consent of the Optionee.

4. Manner of Option Exercise.

4.1 Notice. This Option may be exercised by the Optionee in whole or in part
from time to time, subject to the conditions contained in the Plan and in this
Agreement, by delivery, in person, by facsimile or electronic transmission or
through the mail, to the Company at its principal executive office in Columbia,
Maryland (Attention: Corporate Secretary), of a written notice of exercise. Such
notice must be in a form satisfactory to the Committee, must identify the
Option, must specify the number of Option Shares with respect to which the
Option is being exercised, and must be signed by the person or persons so
exercising the Option. In the event that the Option is being exercised, as
provided by the Plan and Section 3.2 of this Agreement, by any person or persons
other than the Optionee, the notice must be accompanied by appropriate proof of
right of such person or persons to exercise the Option. If the Optionee retains
the Option Shares purchased, as soon as practicable after the effective exercise
of the Option, the Optionee will be recorded on the stock transfer books of the
Company as the owner of the Option Shares purchased.

4.2 Payment. At the time of exercise of the Option, the Optionee must pay the
total exercise price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company), though a cashless exercise as described in Section 5(f)(2) of the
Plan, by such other method approved by the Committee, or by a combination of
such methods.

5. Rights and Restrictions of Optionee; Transferability.

5.1 Employment. Nothing in this Agreement will interfere with or limit in any
way the right of the Company or any Subsidiary to terminate the employment of
the Optionee at any time, nor confer upon the Optionee any right to continue in
the employ of the Company or any Subsidiary at any particular position or rate
of pay or for any particular period of time.

5.2 Rights as a Stockholder; Effect on Running the Business. The Optionee will
have no rights as a stockholder unless and until all conditions to the effective
exercise of the Option (including, without limitation, the conditions set forth
in Sections 4 and 6 of this Agreement) have been satisfied and the Optionee has
become the holder of record of such shares. No adjustment will be made for
dividends or distributions with respect to the Option Shares as to which there
is a record date preceding the date the Optionee becomes the holder of record of
such Option Shares, except as may otherwise be provided in the Plan or
determined by the Committee in its sole discretion. The Optionee understands and
agrees that the existence of an Option will not affect in any way the right or
power of the Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any

 

3



--------------------------------------------------------------------------------

issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.

5.3 Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Optionee in the Option prior to exercise may be
assigned or transferred, or subjected to any lien, during the lifetime of the
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. The Optionee will, however, subject to applicable
laws be entitled to designate a beneficiary to receive the Option upon such
Optionee’s death in the manner provided by the Plan, and, in the event of the
Optionee’s death, exercise of the Option (to the extent permitted pursuant to
Section 3.2(a) of this Agreement) may be made by the Optionee’s designated
beneficiary.

5.4 Restrictions Regarding Employment.

(a) The Optionee agrees that he or she will not take any Adverse Actions (as
defined below) against the Company or any Subsidiary at any time during the
period that the Option is or may yet become exercisable in whole or in part or
at any time before one year following the Optionee’s cessation of employment
with the Company or any Subsidiary, whichever is later (the “Restricted
Period”). The Optionee acknowledges that damages that may arise from a breach of
this Section 5.4 may be impossible to ascertain or prove with certainty.
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that the Optionee has
taken Adverse Actions against the Company or any Subsidiary at any time during
the Restricted Period, in addition to other legal remedies that may be
available, (i) the Company will be entitled to an immediate injunction from a
court of competent jurisdiction to end such Adverse Action, without further
proof of damage, (ii) the Committee will have the authority in its sole
discretion to terminate immediately all rights of the Optionee under the Plan
and this Agreement without notice of any kind, and (iii) the Committee will have
the authority in its sole discretion to rescind the exercise of all or any
portion of the Option to the extent that such exercise occurred within six
months prior to the date the Optionee first commences any such Adverse Actions
and require the Optionee to disgorge any profits (however defined by the
Committee) realized by the Optionee relating to such exercised portion of the
Option or any Option Shares issued or issuable upon such exercise. Such
disgorged profits paid to the Company must be made in cash (including check,
bank draft or money order) or, with the Committee’s consent, shares of Common
Stock with a Fair Market Value on the date of payment equal to the amount of
such payment. The Company will be entitled to withhold and deduct from future
wages of the Optionee (or from other amounts that may be due and owing to the
Optionee from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligation.

(b) For purposes of this Agreement, an “Adverse Action” will mean any of the
following: (i) engaging in any commercial activity in competition with any part
of the business of the Company or any Subsidiary as conducted during the
Restricted Period for which the Optionee has or had access to trade secrets
and/or confidential information; (ii) diverting or attempting to divert from the
Company or any Subsidiary any business of any kind, including, without
limitation, interference with any business relationships with suppliers,
customers, licensees, licensors, clients or contractors; (iii) participating in
the ownership, operation or control of, or being employed by, or connected in
any manner with any person or entity that solicits, offers or provides any
services or products similar to those which the Company or any Subsidiary offers
to its customers or prospective customers, (iv) making, or causing or attempting
to cause any other person or entity to make, any statement, either written or
oral, or convey any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any

 

4



--------------------------------------------------------------------------------

Subsidiary; or (v) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to enter into the employment or
service of any actual or prospective competitor of the Company or any
Subsidiary, influencing or advising any competitor of the Company or any
Subsidiary to employ to otherwise engage the services of any person who is
employed by or in the service of the Company or any Subsidiary, or improperly
disclosing or otherwise misusing any trade secrets or confidential information
regarding the Company or any Subsidiary.

(c) Should any provision of this Section 5.4 of the Agreement be held invalid or
illegal, such illegality shall not invalidate the whole of this Section 5.4 of
the Agreement, but, rather, the Agreement shall be construed as if it did not
contain the illegal part or narrowed to permit its enforcement, and the rights
and obligations of the parties shall be construed and enforced accordingly. In
furtherance of and not in limitation of the foregoing, the Optionee expressly
agrees that should the duration of or business activities covered by, any
provision of this Agreement be in excess of that which is valid or enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities that may validly or enforceably be covered. The
Optionee acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement shall be construed in a manner that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law. This Section 5.4 of the Agreement
does not replace and is in addition to any other agreements the Optionee may
have with the Company or any of its Subsidiaries on the matters addressed
herein.

6. Securities Law and Other Restrictions.

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and the Optionee may not sell, assign, transfer
or otherwise dispose of, any Option Shares, unless (a) there is in effect with
respect to the Option Shares a registration statement under the Securities Act
of 1933, as amended, and any applicable state or foreign securities laws or an
exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body which the Committee,
in its sole discretion, deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing Option Shares, as may be deemed necessary or advisable
by the Company in order to comply with such securities law or other
restrictions.

7. Withholding Taxes.

The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any federal or provincial withholding tax
requirements attributable to the Option, or (b) require the Optionee promptly to
remit the amount of such withholding to the Company before acting on the
Optionee’s notice of exercise of the Option. In the event that the Company is
unable to withhold such amounts, for whatever

 

5



--------------------------------------------------------------------------------

reason, the Optionee agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

8. Certain Definitions. For purposes of this Agreement, the following additional
definitions will apply:

(a) “Cause” will have the meaning set forth in any employment or other agreement
or policy applicable to the Optionee or, if no such agreement or policy exists,
will mean (i) dishonesty, fraud, misrepresentation, theft, embezzlement or
injury or attempted injury, in each case related to the Company or any
Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any breach of duty, habitual neglect of duty or unreasonable job
performance, or (iv) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.

(b) “Change in Control Event” will have the meaning set forth in the Plan plus
such other event or transaction as the Board shall determine constitutes a
Change in Control, or such other meaning as may be adopted by the Committee from
time to time in its sole discretion.

(c) “Disability” means the disability of the Optionee such as would entitle the
Optionee to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Optionee or, if
no such plan exists or is applicable to the Optionee, the permanent and total
disability of the Optionee within the meaning of Section 22(e)(3) of the Code.

(d) “Retirement” means the termination (other than for Cause or by reason of
death or Disability) of an Optionee’s employment or other service on or after
the date on which the Optionee has attained the age of 55 and has completed 10
years of continuous service to the Company or any Subsidiary (such period of
service to be determined in accordance with the retirement/pension plan or
practice of the Company or Subsidiary then covering the Optionee, provided that
if the Optionee is not covered by any such plan or practice, the Optionee will
be deemed to be covered by the Company’s plan or practice for purposes of this
determination).

9. Subject to Plan.

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan. The provisions of this Agreement will be
interpreted in a manner consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

10. Miscellaneous.

10.1 Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.

10.2 Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Delaware, without regard to conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive laws of another jurisdiction.

 

6



--------------------------------------------------------------------------------

10.3 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of the Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of the Option and the administration of the Plan.

10.4 Amendment and Waiver. Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver, by the
party waiving compliance.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ARBITRON INC. By:  

 

  Name:  

 

  Title:  

 

 

7



--------------------------------------------------------------------------------

OPTIONEE’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Plan.

 

OPTIONEE:

 

 

8